COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 ROSAURA ARREOLA, INDIVIDUALLY                                No. 08-20-00133-CV
 AND ON BEHALF OF THE ESTATE OF                  §
 JASON OROSCO MOLINAR,                                           Appeal from the
 DECEASED,                                       §
                    Appellant,                              County Court at Law No. 6
                                                 §
 v.                                                         of El Paso County, Texas
                                                 §
 UNION PACIFIC RAILROAD, HERBERT                              (TC # 2016DCV3664)
 DIAZ AND BERT FREDRICK                          §
 HARKNESS
                                                 §
                            Appellees.
                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 4, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Craig T. Enoch, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before March 4, 2021.

       IT IS SO ORDERED this 1st day of February, 2021.


                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.